Name: Commission Regulation (EC) No 47/2003 of 10 January 2003 amending Annex I to Council Regulation (EC) No 2200/96
 Type: Regulation
 Subject Matter: plant product;  agricultural policy;  agricultural structures and production;  trade policy;  marketing
 Date Published: nan

 Avis juridique important|32003R0047Commission Regulation (EC) No 47/2003 of 10 January 2003 amending Annex I to Council Regulation (EC) No 2200/96 Official Journal L 007 , 11/01/2003 P. 0064 - 0064Commission Regulation (EC) No 47/2003of 10 January 2003amending Annex I to Council Regulation (EC) No 2200/96THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2200/96 of 28 October 1996 on the common organisation of the market in fruit and vegetables(1), as last amended by Regulation (EC) No 545/2002(2), and in particular Article 2(3) thereof,Whereas:(1) Annex I to Regulation (EC) No 2200/96 lists the products which are to be supplied fresh to the consumer and are subject to standards.(2) Consumer packaging containing different species of fruit and vegetables are becoming more common on the market and enable demand from certain consumers to be met.(3) Fair trading requires fresh fruit and vegetables sold in the same package to be of uniform quality. This makes it necessary to extend the list of products subject to marketing standards to include other products when combined in sales packages with products already on that list.(4) Annex I to Regulation (EC) No 2200/96 should therefore be amended.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fresh Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1The following is added to Annex I to Regulation (EC) No 2200/96:"Other products referred to in Article 1, when combined in a sales package of a net weight of less than three kilograms with at least one of the products in this Annex."Article 2This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 January 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 297, 21.11.1996, p. 1.(2) OJ L 84, 28.3.2002, p. 1.